Title: To George Washington from Major General Robert Howe, 1 May 1780
From: Howe, Robert
To: Washington, George


          
            Dear Sir
            Highlands [N.Y.] May 1st 1780
          
          Since writing my other letter, I have been Honour’d with your Excellency’s favour of the 29th of April—All the Fascines between West Point, and Kings ferry have long since been remov’d to a place of safety, as would those below it, had I known they had been there, but Colo.

Kosceozcko inform’d there were none lower down—I have remov’d a good many of the Gabions, but they tumble to pieces in such a manner that they can be but of little use, either to us, or the Enemy, and as they took up so much Room in the Boats, and we had so much to do, I have given the removal of them over for the present, unless you would have me to Do it—Having been obliged to serve to the Troops the Stationary Provision of West Point, until the Stock was reduced to no more than five days Rations, I was compelled from necessity to order Forty Head to be stopt out of the Drove going to Morris Town, which having been informed was intended for this Post, I concluded had been order’d otherwise at the mere motion of the assistant commissary, who might not have known the Distress we were in—I shall not however do this again, lest it should be attended with Inconveniences to the Army, so plainly pointed out by your Excellency.
          I shall pay faithful attention to every part of your letter, and have the Honor to be, with the greatest Respect Your Excellencys Most Obt Very Huml. Sert
          
            Robert Howe
          
        